     Case 1:20-cv-01093-NONE-BAM Document 13 Filed 10/21/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO A. VALENZUELA,                               No. 1:20-cv-01093-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13           v.                                          DISMISSAL OF CERTAIN CLAIMS AND
                                                         DEFENDANTS
14    SANTIESTEBAN, et al.,
                                                         (Doc. No. 11)
15                       Defendants.
16

17          Plaintiff Mario A. Valenzuela is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 20, 2020, the assigned magistrate judge screened plaintiff’s complaint and

20   found that plaintiff stated a cognizable claim against defendants Santiesteban, Rodriguez, and

21   Alejo for excessive force in violation of the Eighth Amendment for the incident on June 22, 2019

22   and a cognizable claim against defendant Perez for failing to protect against the alleged excessive

23   force by Santiesteban, Rodriguez, and Alejo for the incident on June 22, 2019 in violation of the

24   Eighth Amendment, but failed to state any other cognizable claims or properly joined claims

25   against any other defendants. The magistrate judge ordered plaintiff to either file a first amended

26   complaint or notify the court of his willingness to proceed only on the cognizable claims. (Doc.

27   No. 6.) On September 29, 2020, plaintiff notified the court of his willingness to proceed on the

28   cognizable claims identified by the court. (Doc. No. 9.)
                                                        1
     Case 1:20-cv-01093-NONE-BAM Document 13 Filed 10/21/20 Page 2 of 3


 1           Accordingly, on October 1, 2020, the magistrate judge issued findings and

 2   recommendations recommending that this action proceed on plaintiff’s complaint against

 3   defendants Santiesteban, Rodriguez, and Alejo for excessive force in violation of the Eighth

 4   Amendment and defendant Perez for failure to protect in violation of the Eighth Amendment

 5   arising from the incident on June 22, 2019. (Doc. No. 11.) The magistrate judge further

 6   recommended that all other claims and defendants be dismissed from this action based on

 7   plaintiff’s failure to state claims upon which relief may be granted or failure to properly join

 8   claims pursuant to Federal Rule of Civil Procedure 18. (Id.)

 9           On October 13, 2020, plaintiff filed a notice of clarification. (Doc. No. 12.) Plaintiff’s

10   notice states that although he notified the court of his willingness to proceed on the cognizable

11   claims regarding the June 22, 2019 incident, he would still like to file the improperly joined

12   claims individually on a later date. (Id.) This clarification does not require or even request any

13   adjustment to the conclusions set forth in the findings and recommendations.

14           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

15   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s notice

16   of clarification, the court finds the findings and recommendations to be supported by the record

17   and by proper analysis.

18           Accordingly,

19           1. The findings and recommendations issued on October 1, 2020, (Doc. No. 11), are

20              adopted in full;

21           2. This action shall proceed on plaintiff’s complaint, filed August 6, 2020, (Doc. No. 11),

22              against defendants Santiesteban, Rodriguez, and Alejo for excessive force in violation

23              of the Eighth Amendment and defendant Perez for failure to protect in violation of the

24              Eighth Amendment arising from the incident on June 22, 2019;

25           3. All other claims and defendants are dismissed from this action for failure to state

26              claims upon which relief may be granted or failure to properly join claims pursuant to

27              Federal Rule of Civil Procedure 18; and

28   /////
                                                        2
     Case 1:20-cv-01093-NONE-BAM Document 13 Filed 10/21/20 Page 3 of 3


 1         4. This action is referred back to the magistrate judge for proceedings consistent with this

 2               order.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     October 21, 2020
                                                     UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
